PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA, INC.
Application No. 15/167,265
Filed: 27 May 2016
For: SYSTEMS AND METHODOLOGIES FOR PROVIDING TRAINING ON WARNINGS IN A VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to revive the application, filed April 13, 2022, which is first treated as a petition to withdraw the holding of abandonment. Receipt is also acknowledged of the petition to withdraw holding of abandonment filed June 2, 2022.

The petition to withdraw the holding of abandonment is GRANTED.

The petition to revive the application is DISMISSED as moot. 
 
Petition to Withdraw Holding of Abandonment

The application was held abandoned for failure to timely submit a response to the final Office action mailed April 27, 2021, which set a three (3) month shortened period for reply. Extensions of time were available. On February 14, 2022, a Notice of Abandonment was mailed, stating that the application was abandoned in view of no reply having been received in response to the Office letter mailed July 2, 2021.

Petitioner asserts a timely reply was filed. Specifically, petitioner asserts that a request for continued examination (RCE) and the requisite was timely submitted July 27, 2021. A copy of the reply was submitted with the petition.

A review of the record reveals that on July 27, 2021, a reply was filed, including a request for an  RCE (Request for Continued Examination). The RCE Request states that the previously submitted amendment under 37 CFR 1.116 filed June 28, 2021 was the reply required by 37 CFR 1.114, and that payment was being submitted by credit card. A review of Office financial records indicates that the RCE fee of $2,000 was also received July 27, 2021.  The RCE transmittal states that the previously filed amendment after final rejection filed June 28, 2021 is the reply required by 37 CFR 1.114.

As such, the showing of record is that a proper and timely reply to the final Office action was filed July 27, 2021. As such, there is no abandonment in fact.  

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

Petition to Revive

As the application was not abandoned, the petition to revive is DISMISSED as moot.

No petition fee was paid and no petition fee is due in connection with the petition to revive the application.

The application is being referred to Technology Center Art Unit 3715 for further examination in due course.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET